Exhibit 10.1
Execution Version
WAIVER AND AMENDMENT NO. 10
TO
CREDIT AGREEMENT
     THIS WAIVER AND AMENDMENT NO. 10 TO CREDIT AGREEMENT (this “Amendment”),
dated as of May 16, 2011, is by and among BALDWIN TECHNOLOGY COMPANY, INC., a
Delaware corporation (“Parent”), BALDWIN GERMANY HOLDING GMBH, a German company
(“Newco”), BALDWIN GERMANY GMBH, a German company (“BGG”), BALDWIN OXY-DRY GMBH
(formerly known as “OXY-DRY MASCHINEN GMBH”), a German company (“Oxy-Dry GmbH”,
and, collectively with the Parent, Newco and BGG, the “Borrowers”), the other
Credit Parties (as defined in the Guaranty and Collateral Agreement (as defined
below)) a party hereto, the Lenders (as defined in the Credit Agreement referred
to below) signatory hereto and BANK OF AMERICA, N.A., a national banking
association (as successor-by-merger to LASALLE BANK NATIONAL ASSOCIATION), in
its capacity as administrative agent (in such capacity, the “Administrative
Agent”) for the Lenders.
PRELIMINARY STATEMENTS
     A. The Borrowers, the Lenders and the Administrative Agent are parties to
that certain Credit Agreement, dated as of November 21, 2006, as amended by that
certain (i) Amendment to Credit Agreement dated as of December 29, 2006,
(ii) Waiver, Consent and Amendment No. 2, dated as of April 18, 2007,
(iii) Waiver, Consent and Amendment No. 3 to Credit Agreement dated as of
January 3, 2008, (iv) Amendment No. 4 to Credit Agreement dated as of
February 26, 2008, (v) Modification and Limited Waiver Agreement dated as of
March 31, 2009, as amended and restated as of May 15, 2009 and amended on
June 22, 2009 (such Modification and Limited Waiver Agreement, as so amended and
restated and as so amended, and as may be further amended, restated,
supplemented or otherwise modified from time to time, the “Modification and
Limited Waiver”), (vi) Waiver and Amendment No. 5 to Credit Agreement dated as
of July 31, 2009 (“Amendment No. 5”), (vii) Waiver and Amendment No. 6 dated as
of May 12, 2010, (viii) Waiver and Amendment No. 7 dated as of June 9, 2010,
(ix) Amendment No. 8 to Credit Agreement dated as of September 28, 2010
(“Amendment No. 8”) and (x) Amendment No. 9 to Credit Agreement dated as of
September 29, 2010 (“Amendment No. 9”);
     B. The term “Credit Agreement” as used in this Amendment shall mean such
Credit Agreement as amended as set forth in paragraph A above;
     C. The Guaranty and Collateral Agreement (as defined in the Credit
Agreement) was amended pursuant to (i) Amendment No. 1 to Guaranty and
Collateral Agreement, dated as of June 24, 2009, (ii) Amendment No. 2 to
Guaranty and Collateral Agreement, dated as of February 16, 2010 and (iii)
Amendment No. 3 to Guaranty and Collateral Agreement, dated as of June 30, 2010
and is being amended on the date hereof pursuant to Amendment No. 4 to Guaranty
and Collateral Agreement (as defined below);
     D. The Borrowers have notified the Administrative Agent and the Lenders
that (i) the annual audit report of the Parent and its Subsidiaries for the
Fiscal Year ending June 30, 2010


 



--------------------------------------------------------------------------------



 



furnished to the Lenders and the Administrative Agent pursuant to Section 10.1.1
of the Credit Agreement and (ii) the quarterly financial statements of the
Parent and its Subsidiaries for the respective Fiscal Quarters ending
September 30, 2010 and December 31, 2010 furnished to the Lenders and the
Administrative Agent pursuant to Section 10.1.2 of the Credit Agreement
contained certain inaccuracies with respect to the reporting of certain sale
transactions in the Fiscal Quarters ending June 30, 2010, September 30, 2010 and
December 31, 2010 at the Japanese operations of the applicable Loan Party(ies),
as such inaccuracies are described in the Form 8-K filed by the Parent on
May 10, 2011 (the “May 10, 2011 Form 8-K”) with the United States Securities and
Exchange Commission (such inaccuracies in such annual audit report and such
quarterly financial statements, the “Specified 2010 Financial Statements
Inaccuracies”) and the Borrowers have requested that the Lenders waive any
Events of Default under Section 13.1.6 of the Credit Agreement that may have
resulted solely from the Specified 2010 Financial Statements Inaccuracies (any
such Events of Default so solely resulting from the Specified 2010 Financial
Statements Inaccuracies, the “Specified 2010 Events of Default”).
     E. The Borrowers have further notified the Administrative Agent and the
Lenders that (i) the Compliance Certificates (in the form required prior to the
amendments set forth in this Amendment and properly reflecting the adjustments
to be set forth in the applicable financial statement(s) referred to in
Section 5.01(h) below) to be delivered under Section 10.1.3 of the Credit
Agreement (1) for the Fiscal Quarter ending March 31, 2011 would show the EBITDA
for the Four Fiscal Quarter Computation Period ending March 31, 2011 was less
than $2,557,000 and (2) for the Fiscal Quarter ending June 30, 2010 would show
the EBITDA for the Four Fiscal Quarter Computation Period ending June 30, 2011
to be less than $3,642,000, each in breach of the respective minimum EBITDA
amounts for such Periods required by Section 11.4.1 as such Section 11.14.1
existed prior to the amendments set forth in this Amendment (the Events of
Default resulting from such breaches are referred to below as the “Specified
EBITDA Events of Default”) and (ii) the Minimum Liquidity and Currency Adjusted
Net Sales Certificate to be delivered under Section 10.1.6 of the Credit
Agreement with respect to the Currency Adjusted Net Sales for the consecutive
three-month period ending April 30, 2011 would show the Currency Adjusted Net
Sales for such consecutive three-month period to be less than $35,984,000 in
breach of the minimum Currency Adjusted Net Sales amount for such Period
required by Section 11.14.4 of the Credit Agreement as such Section 11.14.4
existed prior to the amendments set forth in this Amendment (the Event of
Default resulting such breach, the “Specified Net Sales Event of Default”; the
Specified Net Sales Event of Default, the Specified EBITDA Events of Default and
the Specified 2010 Events of Default are collectively referred to below as the
“Specified Events of Default”), and the Borrowers have also requested that the
Lenders waive the Specified EBITDA Events of Default and the Specified Net Sales
Event of Default.
     F. The Borrowers have requested that Lenders constituting at least the
Required Lenders agree to further amend the Credit Agreement to (i) eliminate
the minimum EBITDA financial covenant set forth in Sections 11.14.1 for the Four
Fiscal Quarter Computation Period ending March 31, 2011 and (ii) otherwise amend
the financial covenants in Sections 11.14.1 and 11.14.4 of the Credit Agreement
as set forth below; and
     G. The Administrative Agent and the Lenders signatory hereto, representing
at least the Required Lenders, are willing to provide for such amendments
(a) provided that (i) the


- 2 -



--------------------------------------------------------------------------------



 



Applicable Margins under the Credit Agreement (and related Notes) be increased
as set forth below, (ii) the 2011 Warrants (as defined below) are issued by the
Parent, and (iii) certain other modifications are made as set forth below and
(b) and otherwise upon the other terms and subject to the conditions set forth
in this Amendment.
     NOW, THEREFORE, in consideration of the premises herein contained and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:
ARTICLE I
DEFINITIONS
     1.01 Capitalized terms used in this Amendment and not defined herein shall
have the meanings ascribed to such terms in the Credit Agreement unless
otherwise stated herein.
ARTICLE II
AMENDMENTS; CONSENT
     2.01 Amendment to Section 1.1: Addition of New Definitions. Section 1.1 of
the Credit Agreement is hereby amended by adding the following new definitions
(to be inserted in proper alphabetical order):
2010 Warrants — see definition of Warrants.
2011 Warrants — see definition of Warrants.
Amendment No. 10 means that certain Waiver and Amendment No. 10 to Credit
Agreement dated as of May 16, 2011, among Borrowers, the other Credit Parties a
party thereto, the Lenders signatory thereto and the Administrative Agent, as
amended, restated, supplemented or otherwise modified from time to time.
Tenth Amendment Effective Date means May 16, 2011.
     2.02 Amendment to Section 1.1: Existing Definitions. Section 1.1 of the
Credit Agreement is hereby further amended by amending and restating the
following definitions:
Applicable Margin means, for any day on or after March 31, 2009, the applicable
rate per annum set forth below with respect to the applicable period set forth
below plus, with respect to interest on the Loans (for any day on or after
October 1, 2010), the Incremental Margin (it being understood and agreed that
the Applicable Margin for (i) LIBOR Loans shall be the applicable percentage set
forth under the column “LIBOR Margin” for the applicable period plus (for any
day on or after October 1, 2010) the applicable Incremental Margin, (ii) Base
Rate Loans shall be the applicable percentage set forth under the column “Base
Rate Margin” for the applicable period plus (for any day on or after October 1,
2010) the applicable Incremental Margin, (iii) the Non-Use Fee Rate shall be the
applicable percentage set forth under the column “Non-Use Fee Rate” for the


- 3 -



--------------------------------------------------------------------------------



 



applicable period and (iv) the L/C Fee Rate shall be the applicable percentage
set forth under the column “L/C Fee Rate” for the applicable period):

                                  Applicable   LIBOR   Base Rate   Non-Use   L/C
Fee Period   Margin   Margin   Fee Rate   Rate
March 31, 2009 to and including May 15, 2011
    4.50 %     3.00 %     0.500 %     4.50 %
On and after May 16, 2011
    5.50 %     4.00 %     0.500 %     5.50 %

Warrants means, collectively, (i) those certain warrants (the “2010 Warrants”)
issued by the Parent on the Eighth Amendment Effective Date to each of the
Lenders signatory to Amendment No. 8 on the Eighth Amendment Effective Date for
the purchase (in the aggregate) of 352,671 shares of the Parent’s Class A Common
Stock with such shares being equal to two percent (2%) (in the aggregate) of all
of the then issued and outstanding shares of the Parent’s Common Stock (of any
Class) on a fully diluted basis, such warrants to be substantially in the form
of Attachments A-1, A-2 and A-3 to Amendment No. 8, and (ii) those certain
warrants (the “2011 Warrants”) issued by the Parent on or about the Tenth
Amendment Effective Date to each of the Lenders signatory to Amendment No. 10
for the purchase (in the aggregate) of 372,373 shares of the Parent’s Class A
Common Stock with such shares being equal to two percent (2%) (in the aggregate)
of all of the issued and outstanding shares of the Parent’s Common Stock (of any
Class) on a fully diluted basis, such warrants to be substantially in the form
of Attachments A-1, A-2 and A-3 to Amendment No. 10, which term “Warrants” shall
also include any warrants delivered in exchange, replacement or substitution for
any 2010 Warrant(s) or any 2011 Warrant(s) and shall also include all related
amendments, supplements, restatements or other modifications of the original
2010 Warrants or 2011 Warrants or any exchange, replacement or substitution
warrants for the 2010 Warrants or 2011 Warrants (and any amendments,
supplements, restatements or modifications thereto) and any shares issued
pursuant to the exercise of any of the Warrants.
     2.03 Amendment to Definition of EBITDA. The definition of the term EBITDA
set forth in Section 1.1 of the Credit Agreement is hereby amended by
(a) deleting the phrase “and (xv)” and inserting in lieu thereof the phrase “,
(xv)” and (b) deleting the phrase “(for all periods in the aggregate) $900,000,”
and inserting in lieu thereof the phrase: (for all periods in the aggregate)
$900,000, and (xvi) to the extent paid by the Borrowers and not capitalized, the
$179,000 fee under Amendment No. 10, the legal fees incurred by the Agent in
connection with Amendment No. 10 and the Agent (and any Lender) in connection
with the 2011 Warrants, the Capstone fees required to be paid pursuant to
Amendment No. 10, legal fees incurred by the Borrowers in connection with
Amendment No. 10 and the 2011 Warrants, and any fees of the Investment Banker
(as defined in Amendment No. 10),”.
     2.04 Amendment to Section 10.1.6. Section 10.1.6(a) of the Credit Agreement
is hereby amended by deleting the phrase “(commencing with the month of July of
2009 and


- 4 -



--------------------------------------------------------------------------------



 



ending (in the case of clauses (i) and (ii) below) with the month of September
of 2010 and ending (in the case of clause (iii) below) with the month of
November of 2010)” and inserting in lieu thereof the phrase “(commencing with
the month of July of 2009)”.
     2.05 Amendment to Section 10.1.8. Section 10.1.8 of the Credit Agreement is
hereby amended and restated to read in its entirety as follows:
As soon as practicable, and in any event (i) for the Fiscal Year commencing
July 1, 2010, no later than June 22, 2010, (ii) for the Fiscal Year commencing
July 1, 2011, no later than June 30, 2011, and (iii) for any Fiscal Year other
than the Fiscal Years commencing July 1, 2010 or July 1, 2011, no later than the
last Business Day of the first month of such Fiscal Year, financial projections
for the Parent and its Subsidiaries for such Fiscal Year (including quarterly
operating and cash flow projections) prepared in a manner consistent with the
projections delivered by the Parent to the Lenders prior to the Fifth Amendment
Effective Date, or otherwise in a manner reasonably satisfactory to the
Administrative Agent, accompanied by a certificate of a Senior Officer of the
Parent on behalf of the Parent to the effect that (a) such projections were
prepared by the Parent in good faith, (b) the Parent believes the assumptions
contained in such projections are reasonable and (c) such projections have been
prepared in accordance with such assumptions.
     2.06 Amendment to Section 11.14.1. Section 11.14.1 of the Credit Agreement
is hereby amended and restated to read in its entirety as follows:
11.14.1 EBITDA. Not permit EBITDA for any of the following Four Fiscal Quarter
Computation Periods set forth below to be less than the following respective
amounts of minimum EBITDA set forth below for such period:

          Period   Minimum EBITDA
Four Fiscal Quarter Computation Period ending September 30, 2010
  $ 1,955,000  
Four Fiscal Quarter Computation Period ending December 31, 2010
  $ 2,612,000  
Four Fiscal Quarter Computation Period ending June 30, 2011
    ($1,501,000 )
Four Fiscal Quarter Computation Period ending September 30, 2011
    ($5,522,000 )

     2.07 Amendment to Section 11.14.4. Section 11.14.4 of the Credit Agreement
is hereby amended and restated to read in its entirety as follows:
11.14.4 Currency Adjusted Net Sales. Not permit Currency Adjusted Net Sales for
any of the following periods to be less than the following respective amounts
set forth below for each such period:


- 5 -



--------------------------------------------------------------------------------



 



              Minimum Currency Adjusted Period   Net Sales for the Applicable
Period
Three Consecutive Months Ending September 30, 2010
  $ 31,630,000  
Three Consecutive Months Ending October 31, 2010
  $ 32,970,000  
Three Consecutive Months Ending November 30, 2010
  $ 32,815,000  
Three Consecutive Months Ending December 31, 2010
  $ 33,514,000  
Three Consecutive Months Ending January 31, 2011
  $ 31,778,000  
Three Consecutive Months Ending February 28, 2011
  $ 31,988,000  
Three Consecutive Months Ending March 31, 2011
  $ 34,195,000  
Three Consecutive Months Ending April 30, 2011
  $ 35,728,000  
Three Consecutive Months Ending May 31, 2011
  $ 34,903,000  
Three Consecutive Months Ending June 30, 2011
  $ 32,448,000  
Three Consecutive Months Ending July 31, 2011
  $ 30,096,000  
Three Consecutive Months Ending August 31, 2011
  $ 30,339,000  
Three Consecutive Months Ending September 30, 2011
  $ 28,461,000  
Three Consecutive Months Ending October 31, 2011
  $ 29,785,000  

     2.08 Amendment to Exhibit B. Exhibit B to the Credit Agreement is hereby
amended and restated to read in its entirety as set forth in Exhibit B attached
hereto and hereby made a part hereof.
     2.09 Attachments. Attachments A-1, A-2 and A-3 to this Amendment are hereby
made a part of this Amendment.
     2.10 Consent. As a result of the amendments set forth in Section 2.25 of
Amendment No. 5, the sale of Oxy-Dry Food Blends, Inc. is not permitted without
the consent of the Required Lenders. The Lenders a party hereto hereby consent
to (a) the sale of all of the capital stock of Oxy-Dry Food Blends, Inc. to a
third party purchaser (the “Oxy-Dry Food Blends Buyer”), (b) simultaneously with
such sale, the release of any Liens (granted under the Collateral Documents) in
such capital stock (but such release shall not release any Lien on the proceeds
from such sale of such capital stock), (c) the release (simultaneous with such
sale) of Oxy-Dry Food Blends, Inc. as a party (including as a “Guarantor” and
“Grantor” thereunder) under the Guaranty and Collateral Agreement and (d) the
release of the Administrative Agent’s security in any Collateral owned by
Oxy-Dry Food Blends, Inc., including, without limitation, certain intellectual
property; provided, that (i) the sales price paid by the Oxy-Dry Food Blends
Buyer is approximately $250,000 and such price is paid in cash by the Buyer to
Oxy-Dry Corporation or the Parent at the closing of such sale, (ii) no material
assets of any Loan Party (other than Oxy-Dry Food Blends, Inc.) are transferred
to Oxy-Dry Food Blends, Inc., (iii) the purchase and sale documents relating to
such sale are in customary form and the Loan Parties (other than Oxy-Dry Food
Blends, Inc.) have no liabilities thereunder other than those that are customary
and typical for transactions of that type and (iv) after such sale no Loan Party
shall have any material exposure for the liabilities of Oxy-Dry Food Blends,
Inc. The Parent represents and warrants that it does not anticipate, and as of
the date of sale it will not anticipate, if such a sale actually occurs, that
any of the Credit Parties will have any actual material exposure for any such
indemnification obligations.


- 6 -



--------------------------------------------------------------------------------



 



ARTICLE III
CERTAIN WAIVER
     3.01 Waiver. The undersigned Lenders (representing at least the Required
Lenders) hereby waive the Specified Events of Default. The foregoing waiver in
this Section 3.01 is limited solely to the Specified Events of Default and shall
not apply to any other Events of Default or Unmatured Events of Default which
may now or hereafter exist. Without limiting the generality of the immediately
preceding sentence, the Borrowers (and other Credit Parties) hereby acknowledge
and agree that (i) the waiver set forth in the first sentence of this paragraph
does not apply to any breach of Sections 11.14.1 or 11.14.4 of the Credit
Agreement other than (a) the breach of Section 11.14.1 (as it existed prior to
the amendments set forth in this Amendment No. 10) for the Four Fiscal Quarter
Computation Periods respectively ending March 31, 2011 and June 30, 2011 and
(b) the breach of Section 11.14.4 (as it existed prior to the amendments set
forth in this Amendment No. 10) for the consecutive three-month period ending
April 30, 2011 and (ii) nothing contained in this paragraph shall, or shall be
interpreted to, limit the provisions of Sections 11.14.1 and 11.14.4 of the
Credit Agreement as amended by this Amendment (including without limitation, for
the avoidance of doubt, the amended financial covenant under Section 11.14.1 of
the Credit Agreement for the Four Fiscal Quarter Computation Period ending
June 30, 2011 and the amended financial covenant under Section 11.4.14 of the
Credit Agreement for the consecutive three month period ending April 30, 2011).
Each of the Borrowers and the other Credit Parties hereby consents to, and
acknowledges the availability of, each and every right and remedy set forth in
the Credit Agreement, the Guaranty and Collateral Agreement and the other Loan
Documents with respect to any Event of Default other than the Specified Events
of Default at any time.
ARTICLE IV
CERTAIN COVENANTS REGARDING
REFINANCING AND OTHER MATTERS
     4.01 Refinancing and Certain Other Matters. In addition, and not in
limitation of all reporting, notice and other obligations under the Credit
Agreement and the other Loan Documents, the Parent hereby covenants as follows:
     (i) No later than May 30, 2011, the Parent shall retain and continue to use
the services of an investment banking firm selected by the Parent of recognized
standing, experience and expertise in assisting companies obtaining financings
of the type represented by the Refinancing (such investment banking firm, or any
substitute investment banking firm meeting the same qualifications, the
“Investment Banker”) for the purpose of assisting the Borrowers and other Credit
Parties in consummating the Refinancing (as defined below). The Parent shall
provide to the Administrative Agent, a copy of the signed engagement letter with
the Investment Banker. “Refinancing” shall mean obtaining financing (debt and,
to the extent applicable, equity) in an amount at least sufficient to refinance
in full (i.e., pay out in full) all of the Loans and all other outstanding
Obligations and which financing shall also result in the termination of any
remaining Commitments and either the termination of all outstanding Letters of
Credit or the Cash Collateralization (at 105% of the then aggregate Dollar
Equivalent of all


- 7 -



--------------------------------------------------------------------------------



 



then Stated Amounts) of all outstanding Letters of Credit with the further
agreement (given at the time of the Refinancing) of the Parent (and, with
respect to any German Letter of Credit, of the German Opcos) to cause the
termination of all Letters of Credit no later than 91 days after the occurrence
of the Refinancing.
     (ii) The Parent shall provide the Administrative Agent and Capstone (as
defined below) with full access to the Parent and the other Loan Parties (and
their respective officers) including without limitation discussing and timely
providing any updates and information requested with respect to, (a) the
Refinancing (including without limitation progress towards achieving the
milestones referred to in clause (iii) below), (b) the liquidity of the Parent
and its Subsidiaries, (c) the projections to be delivered under Section 10.1.8
of the Credit Agreement for the Fiscal Year commencing July 1, 2011, (d) the
revised audit report and financial statements referred to in Section 5.01(h)
below and such (e) other matters as Capstone or the Administrative Agent shall
reasonably request in good faith. The Company shall also provide the
Administrative Agent and Capstone full access to the Investment Banker with
respect to any matters relating to the Refinancing including, without
limitation, providing updates and information related to achieving the
milestones referred to in clause (iii) below.
     (iii) The Parent shall use its reasonable best efforts to achieve the
following “milestones” with respect to the Refinancing:

  (a)   By no later than June 30, 2011, (x) complete a list of prospective
lenders/investors that the private offering memorandum (and related materials)
referred to in clause (y) below is to be sent to and (y) circulate to such
prospective lenders/investors a private offering memorandum, and any related
materials, with respect to the Refinancing. The Parent shall also promptly
provide copies of such list, memorandum and materials to Capstone and the
Administrative Agent.     (b)   By no later than August 15, 2011, obtain a term
sheet(s) (which term sheet(s) may be binding or non-binding), in customary form,
for the Refinancing from prospective lenders/investors who customarily provide
financing of a type similar to the Refinancing and, if obtained, promptly
provide a copy(ies) of same to the Administrative Agent, the Lenders and
Capstone.     (c)   By no later than September 15, 2011, obtain a binding
commitment letter(s), in customary form, for the Refinancing from prospective
lenders/investors who customarily provide financing of a type similar to the
Refinancing and, if obtained, promptly provide a copy(ies)



- 8 -



--------------------------------------------------------------------------------



 



     of same to the Administrative Agent, the Lenders and Capstone.
     (iv) Commencing on or about July 1, 2011, (a) the Parent shall hold
bi-weekly update calls (to be held the first Business Day after the applicable
bi-weekly cash flow forecast and schedules required under Section 10.1.6(c) of
the Credit Agreement are delivered) with the Parent, the Lenders, the
Administrative Agent, Capstone and the Investment Banker, to provide information
with respect the Refinancing (including, without limitation, an update relating
to the milestones referred to in clause (iii) above), the liquidity of the
Parent and its Subsidiaries, any matters relating to the projections to be
delivered under Section 10.1.8 of the Credit Agreement for the Fiscal Year
commencing July 1, 2011, and such other matters as the Lenders, the
Administrative Agent and Capstone shall request in good faith and (b) at the
time of such update calls, the Parent shall provide to the Lenders and the
Administrative Agent a written tracking report listing lenders/investors
contacted with respect to the Refinancing, whether such lenders/investors have
expressed an interest in participating in the Refinancing and a general update
on the status of the Refinancing, including, without limitation, progress
towards meeting such milestones.
     (v) The Parent shall keep the Administrative Agent and the Lenders promptly
informed (in writing) of any other material developments with respect to any
prospective Refinancing and the progress of the Parent and the other Loan
Parties in obtaining same.
It is understood and agreed that any reference herein to reasonable best efforts
shall not, and shall not be interpreted to, impair or otherwise limit the
obligations (which obligations are absolute and unconditional) under the Loan
Documents to timely make payments when due under the Loan Documents.
ARTICLE V
CONDITIONS PRECEDENT
     5.01 Conditions to Effectiveness. The effectiveness of the amendments set
forth in Article II above, the consent set forth in Section 2.10 above and the
waiver set forth in Section 3.01 above are each subject to the satisfaction (by
no later than May 17, 2011 unless the Administrative Agent extends such date) of
the following conditions precedent, unless specifically waived in writing by the
Administrative Agent:
     (a) The Administrative Agent shall have received the following documents,
each in form and substance satisfactory to the Administrative Agent and its
legal counsel:
     (i) this Amendment duly executed by Borrowers and the other Credit Parties
and the Lenders constituting at least the Required Lenders;
     (ii) an Amendment No. 4 to Guaranty and Collateral Agreement duly executed
by Borrowers and the other Credit Parties and the Administrative Agent (the
“Amendment No. 4 to Guaranty and Collateral Agreement”) (the Lenders a


- 9 -



--------------------------------------------------------------------------------



 



party to this Amendment hereby confirm their authorization of the Administrative
Agent to enter into Amendment No. 4 to Guaranty and Collateral Agreement); and
     (iii) such other documents as reasonably requested by the Administrative
Agent;
     (b) All corporate (or other organization) proceedings taken in connection
with the transactions contemplated by this Amendment, Amendment No. 4 to
Guaranty and Collateral Agreement) and the 2011 Warrants and all documents,
instruments and other legal matters incident hereto or thereto shall be
reasonably satisfactory to the Administrative Agent and its legal counsel and
the Administrative Agent shall receive such certifications with respect thereto
as the Administrative Agent shall reasonably require;
     (c) Borrowers shall have paid all costs and expenses (including reasonable
outside attorneys’ fees and disbursements) and out-of-pocket fees of the
Administrative Agent incurred as of the date hereof including without limitation
the following legal and consultant fees: (i) Capstone: $8,361.25 and (ii) Finn
Dixon & Herling LLP: $34,900; and the Borrowers shall have paid any reasonable
and out-of-pocket legal fees (if any) of the Lenders referred to in clause
(ii) of Section 9.04 below with respect to the review or negotiation of the 2011
Warrants;
     (d) the Parent shall have issued the 2011 Warrants;
     (e) The Parent shall cause an opinion letter with respect to the 2011
Warrants and other warrant related matters, issued by its counsel Morgan, Lewis
& Bockius LLP, substantially in the form (but with conforming changes to reflect
the fact that the opinion letter shall address the 2011 Warrants) of the opinion
letter delivered to the Lenders pursuant to Section 3.01 of Amendment No. 8), to
be delivered to the Lenders;
     (f) The Borrowers shall pay the First Installment of the Amendment No. 10
Fee (as defined below);
     (g) The Administrative Agent and the Lenders shall have received (a) the
financial statements required to be delivered by Section 10.1.2 of the Credit
Agreement for the Fiscal Quarter ending March 31, 2011 and (b) the related
Compliance Certificate (reflecting any applicable amendments to the form of
Compliance Certificate set forth in Exhibit B hereto) required to be delivered
by Section 10.1.3 of the Credit Agreement with respect to such Fiscal Quarter;
     (h) The Administrative Agent and the Lenders shall have received the draft
revised audit report for the Fiscal Year ending June 30, 2010 and the draft
revised quarterly financial statements for the Fiscal Quarters ending
September 30, 2010 and December 31, 2010 contemplated by the May 10, 2011 Form
8-K (it is understood and agreed by the Borrowers and other Loan Parties that
such revised audit report and quarterly financial statements shall be deemed
financial statements deemed furnished by the Parent under the Credit Agreement);
and


- 10 -



--------------------------------------------------------------------------------



 



     (i) the “split” of existing stock certificates, and delivery of related
stock powers in blank, referred to in Section 2.19 of Amendment No. 8 shall be
consummated. (Nothing contained herein shall, or shall be interpreted to, limit
or otherwise impair any other obligations of any Credit Party under such
Section 2.19.).
ARTICLE VI
AMENDMENT FEE
     6.01 Amendment Fee. In consideration of the Required Lenders entering into
this Amendment, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Borrowers hereby agree to pay
to each Lender who executes and delivers this Amendment on or before the date
hereof, an amendment fee (the “Amendment No. 10 Fee”) equal to such Lender’s
Pro-Rata Share (as defined in clause (d) of the definition of Pro-Rata Share) of
$179,000. The Amendment No. 10 Fee shall be fully earned on the date hereof and
(i) $89,500 shall be payable on the date of this Amendment (the “First
Installment of the Amendment No. 10 Fee”) and (ii) $89,500 shall be payable upon
the earlier of (x) July 31, 2011, (y) the consummation of the sale (if any) of
the capital stock of Oxy-Dry Food Blends, Inc. to the Oxy-Dry Food Blends Buyer
and (z) upon any Refinancing. Any failure to pay, when due, any such
installments under clause (i) or (ii) above shall constitute an Event of Default
under the Credit Agreement
ARTICLE VII
NO WAIVER
     7.01 No Waiver. Other than the waiver set forth in Section 3.01 above,
nothing contained in this Amendment shall be construed as a waiver by the
Administrative Agent or the Lenders of any covenant or provision of the Credit
Agreement, the Guaranty and Collateral Agreement, this Amendment, the other Loan
Documents, or of any other contract or instrument among the Borrowers and/or the
other Credit Parties, as the case may be, and the Administrative Agent and/or
the Lenders (and/or their respective Affiliates), as the case may be, and the
failure of the Administrative Agent and/or Lenders (and/or their respective
Affiliates) at any time or times hereafter to require strict performance by the
Borrowers and/or the other Credit Parties of any provision thereof shall not
waive, affect or diminish any right of the Administrative Agent and the Lenders
(or their respective Affiliates) to thereafter demand strict compliance
therewith.
ARTICLE VIII
RATIFICATIONS, REPRESENTATIONS AND WARRANTIES; CONFIRMATIONS
     8.01 Ratifications; etc. The terms and provisions set forth in this
Amendment shall modify and supersede all inconsistent terms and provisions set
forth in Credit Agreement and the other Loan Documents. The terms and provisions
of the Credit Agreement and the other Loan Documents, as amended hereby, are
ratified and confirmed and shall continue in full force and effect. For the
avoidance of doubt, this Amendment and all prior amendments to the Credit
Agreement shall be considered Loan Documents. The Borrowers, the other Credit
Parties, the Lenders and the Administrative Agent agree that the Credit
Agreement and the other Loan Documents, as amended hereby, shall continue to be
legal, valid, binding obligations of the parties thereto, enforceable against
such parties in accordance with their respective terms.


- 11 -



--------------------------------------------------------------------------------



 



Without limiting the generality of the foregoing, the Borrowers and the other
Credit Parties hereby confirm and agree that (a) all Liens under the Collateral
Documents (as amended) remain in full force and effect (as so amended) and
(b) the guaranty obligations and other obligations of the Borrowers and all
other Credit Parties under the Guaranty and Collateral Agreement (and other
applicable Collateral Documents), as amended, remain in full force and effect
(as so amended) and (as set forth in the Guaranty and Collateral Agreement) such
guaranties and Liens (and other obligations), under the Guaranty and Collateral
Agreement shall not be impaired or otherwise limited by any waiver or
modification set forth in this Amendment (and nothing contained in this
Amendment shall, or shall be interpreted to, create a custom, course of dealing
or other agreement or arrangement by which the consent or confirmation of any
Credit Party to any modification or waiver is required in order to keep any
obligations (with respect to any guarantee, granting of Liens or otherwise)
under the Guaranty and Collateral Agreement (and other applicable Collateral
Documents) in full force and effect, it being agreed that no such consent or
confirmation is necessary or required in order to keep such obligations in full
force and effect. Without limiting the generality of the foregoing (or of
Section 1.2(e) of the Credit Agreement), it is hereby confirmed and agreed that
any reference in the Loan Documents to any Note shall include all amendments,
restatements, supplements and other modifications thereto and any Notes issued
under Section 15.6.1 of the Credit Agreement and/or other Notes in substitution
or replacement of any Note(s). Any breach of any representation, warranty,
covenant, agreement or confirmation set forth in this Amendment by any Borrower
or any other Credit Party shall be deemed to constitute an Event of Default
under the Credit Agreement.
     8.02 Representations and Warranties. Each of the Borrowers and the other
Credit Parties hereby represents and warrants to the Administrative Agent and
the Lenders that (a) the execution, delivery and performance of this Amendment
and any and all Loan Documents executed and/or delivered in connection herewith
have been authorized by all requisite corporate (or other applicable
organization) action on the part of such Borrower or other Credit Party, as the
case may be, and will not violate the charter, by-laws or other organizational
documents of such Borrower or other Credit Party; (b) the representations and
warranties of such Borrower or other Credit Party, as the case may be, contained
in any Loan Document are true and correct in all respects (or if the applicable
representation or warranty is not qualified by a materiality qualifier, true and
correct in all material respects) on the date hereof and on and as of the date
of execution hereof as though made on and as of each such date (except to the
extent stated to relate to a specific earlier date, in which case such
representations and warranties were true and correct in all respects (or if the
applicable representation or warranty is not qualified by a materiality
qualifier, true and correct in all material respects) as of such earlier date);
(c) after giving effect to the amendments set forth herein, no Event of Default
or Unmatured Event of Default under the Credit Agreement has occurred and is
continuing; and (d) no Credit Party that is party to the Guaranty and Collateral
Agreement has changed its legal name since November 21, 2006 except (i) Newco
changed its name from Mainsee 430. VV GmbH to Baldwin Germany Holding GmbH,
(ii) Oxy-Dry GmbH changed its name from Oxy-Dry Maschinen GmbH to Baldwin
Oxy-Dry GmbH, (iii) Baldwin Southeast Asia Corporation changed its name from
Oxy-Dry Asia Pacific, Inc and (iv) Baldwin Rockford Corporation has merged with
and into Baldwin Americas Corporation. The Borrowers and the other Credit
Parties acknowledge and agree that all unpaid principal of, and accrued and
unpaid interest under, each of the Loans (and any reimbursement obligations with
respect to any Letters of Credit and any other outstanding Obligations) is
justly owed without claim, counterclaim, cross-complaint, offset, defense or
other reduction of any


- 12 -



--------------------------------------------------------------------------------



 



kind against the Lenders or the Administrative Agent. The Parent acknowledges
and agrees that each Warrant constitutes the legal, valid and binding obligation
of the Parent, enforceable against the Parent in accordance with its respective
terms and Parent has no claims, counterclaims, cross-complaints, offsets,
defenses or other reduction of any kind with respect to its respective
obligations thereunder.
     8.03 Confirmations. All confirmations and agreements set forth in Sections
7.03, 7.04 and 7.05 of Amendment No. 5 remain in full force and effect.
ARTICLE IX
MISCELLANEOUS PROVISIONS
     9.01 Survival of Representations and Warranties. All representations and
warranties made in the Credit Agreement or the Guaranty and Collateral Agreement
or any other Loan Documents or under or in connection with this Amendment,
including, without limitation, any document furnished in connection with this
Amendment, shall survive the execution and delivery of this Amendment and the
other Loan Documents.
     9.02 Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.
     9.03 Successors and Assigns. This Amendment is binding upon and shall inure
to the benefit of the Administrative Agent, the Lenders, the Borrowers and the
other Credit Parties and their respective successors and assigns, except that no
Borrower or Credit Party may assign or transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent. It is
acknowledged and agreed that Bank of America, N.A., has, as successor by merger
to LaSalle Bank National Association, succeeded to all of the respective rights
and duties of LaSalle Bank National Association as a Lender (including without
limitation as the Issuing Lender), and the Administrative Agent under the Loan
Documents.
     9.04 Certain Costs and Expenses. Without in any way limiting the generality
of Sections 10.2 or 15.5 of the Credit Agreement, the Parent acknowledges and
agrees that it shall (i) promptly pay the reasonable fees and disbursements of
all legal counsel retained by the Administrative Agent in connection with the
preparation, negotiation, execution and delivery of this Amendment or the 2011
Warrants or any related documents or any future waiver or modification (or
proposed modification or waiver whether or not consummated), if any, of any Loan
Document(s) or the Warrants or any related documents (provided that Parent shall
not have to pay the allocable costs of internal legal services of the
Administrative Agent in connection with the preparation, negotiation, execution
and delivery of this Amendment; provided it is understood and agreed that this
parenthetical phrase shall not, and shall not be interpreted to, limit the right
of the Administrative Agent or any Lender to receive the allocable costs of
internal legal services with respect to agreements or matters other than the
preparation, negotiation, execution and delivery of this Amendment),
(ii) promptly pay the reasonable fees and disbursements of any legal counsel
retained by any of the Lenders in connection with the review or negotiation of
the 2011 Warrants or any related warrant document, and (iii) promptly pay all


- 13 -



--------------------------------------------------------------------------------



 



fees of Capstone (as defined in the Modification and Limited Waiver) incurred
(at any time) by the Agent whether such fees relate to the Refinancing,
discussions with the Loan Parties, the Investment Banker (in the case of the
Investment Banker, with respect to matters relating solely to the Refinancing),
the Lenders or the Administrative Agent, updates to the Lenders or the
Administrative Agent, the review of projections or the revised audit report and
financial statements referred to in Section 5.01(h) above or other financial
matters, or any other matters relating to the Loan Parties and/or Subsidiaries
(it is understood and agreed that the $8,361.25 of Capstone fees referred to in
Sections 4.01(c) above are with respect to fees incurred through the date hereof
and that the Parent shall also be responsible for (and promptly pay upon
presentation of invoices by Capstone) any fees of Capstone incurred after the
date hereof). The obligations of the Parent under this Section 9.04 shall be
considered part of the Parent’s obligations under Section 15.5 of the Credit
Agreement. The Borrowers and other Credit Parties hereby agree that all findings
and conclusions and other work product of Capstone shall be protected by the
attorney-client privilege and shall not be subject to review or discovery by the
Borrowers or any other Credit Party.
     9.05 Counterparts. This Amendment may be executed and delivered by
facsimile, portable document format (“.pdf”), Tagged Image File Format (“.TIFF”)
or other electronic means of delivery and in one or more counterparts, each of
which when so executed shall be deemed to be an original, but all of which when
taken together shall constitute one and the same instrument.
     9.06 Preliminary Statements. The Preliminary Statements set forth in this
Amendment are accurate and shall form a substantive part of the agreement of the
parties hereto.
     9.07 Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.
     9.08 Relationship. The relationship between the Borrowers and other Credit
Parties on the one hand and the Lenders and the Administrative Agent on the
other hand shall be solely that of borrowers and guarantors, on the one hand,
and lender on the other (or, in the case of the Warrants, the relationship is
that the Parent is the issuer, and the applicable Lender is the holder, of the
applicable Warrant). Neither the Administrative Agent nor any Lender has any
fiduciary relationship with or duty to any Borrower or other Credit Party
arising out of or in connection with this Amendment or any of the other Loan
Documents or the Warrants or any related documents, and the relationship between
the Borrowers and other Credit Parties, on the one hand, and the Administrative
Agent and the Lenders, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor (or, in the case of the Warrants, the
relationship is that the Parent is the issuer, and the applicable Lender is the
holder, of the applicable Warrant). The Borrowers and other Credit Parties
acknowledge that they have been advised by counsel in the negotiation, execution
and delivery of this Amendment and the other Loan Documents and the Warrants and
any related documents. No joint venture or partnership is created hereby or by
the other Loan Documents or by the Warrants or related documents or otherwise
exists by virtue of the transactions contemplated hereby or by the other Loan
Documents (or the Warrants or related documents) among the Lenders or among the
Borrowers (and other Credit Parties) and the Lenders (or the Agent). It is
acknowledged and agreed by all Lenders that each Lender is the owner of its
individual Warrants which individual Warrants are exercisable by such Lender at
its


- 14 -



--------------------------------------------------------------------------------



 



own election. No other Lender (or the Administrative Agent) has any obligations
with respect to the Warrants issued to any other Lender or for the performance
or content of any Warrants issued to any other Lender.
     9.09 Time is of the Essence. The parties hereto (i) have agreed
specifically with regard to the times for performance set forth herein and in
the other Loan Documents and (ii) acknowledge and agree such times are material
to this Amendment and the other Loan Documents. Therefore, time is of the
essence with respect to this Agreement and the other Loan Documents.
     9.10 Jury Trial; Indemnification. Without limiting the generality of
Sections 15.17, 15.18, 15.19 and 15.20 of the Credit Agreement, it is hereby
agreed that the terms and provisions of such Sections shall apply to this
Amendment and any transaction or matter contemplated by, in connection with or
arising out of this Amendment.
     9.11 Applicable Law. THIS AMENDMENT AND ALL OTHER AGREEMENTS EXECUTED
PURSUANT HERETO (EXCEPT AS EXPRESSLY SET FORTH IN ANY SUCH AGREEMENT) SHALL BE A
CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE
(INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).
     9.12 Final Agreement. THE CREDIT AGREEMENT (AS AMENDED HEREBY) AND THE
OTHER LOAN DOCUMENTS REPRESENT THE ENTIRE EXPRESSION OF THE PARTIES WITH RESPECT
TO THE SUBJECT MATTER HEREOF AND THEREOF ON THE DATE THIS AMENDMENT IS EXECUTED.
THE CREDIT AGREEMENT (AS AMENDED HEREBY) AND THE OTHER LOAN DOCUMENTS MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING PROVISIONS, THE BORROWERS AND
THE OTHER CREDIT PARTIES ACKNOWLEDGE AND AGREE THAT NEITHER ANY LENDER NOR THE
ADMINISTRATIVE AGENT HAS MADE ANY PROMISES OR ASSURANCES WITH RESPECT TO, AND
THE BORROWERS AND OTHER CREDIT PARTIES ACKNOWLEDGE AND AGREE THAT THERE IS NO
ORAL AGREEMENT WITH RESPECT TO, ANY FUTURE AMENDMENT, WAIVER OR OTHER
MODIFICATION OF THE LOAN DOCUMENTS OR ANY RESTRUCTURING OR WORKOUT THEREOF OR
WITH RESPECT THERETO. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE
BORROWERS AND OTHER CREDIT PARTIES ACKNOWLEDGE AND AGREE THAT (1) THERE IS NO
ORAL AGREEMENT AS TO ANY EXTENSION OF THE TERMINATION DATE OR FOR THE EXTENSION
OF ANY OTHER DATE FOR THE PAYMENT OF ANY OBLIGATIONS (OR FOR ANY EXTENSION OF
ANY DATE FOR THE TERMINATION OF ANY COMMITMENTS) AND (2) NO FAILURE OF THE
PARENT OR ANY OF THE OTHER CREDIT PARTIES TO OBTAIN THE REFINANCING (REGARDLESS
OF WHETHER OR NOT THE PARENT HAS USED ITS REASONABLE BEST EFFORTS TO OBTAIN THE
REFINANCING) SHALL EXCUSE, OR DELAY, THE PAYMENT OF ANY OF THE OBLIGATIONS WHEN
DUE UNDER THE TERMS OF THE


- 15 -



--------------------------------------------------------------------------------



 



LOAN DOCUMENTS (OR, IN THE CASE OF OBLIGATIONS CONSISTING OF BANK PRODUCT
OBLIGATIONS, UNDER THE TERMS OF THE DOCUMENTS EVIDENCING SUCH BANK PRODUCT
OBLIGATIONS). NO MODIFICATION, RESCISSION, WAIVER, RELEASE OR AMENDMENT OF ANY
PROVISION OF THIS AMENDMENT SHALL BE MADE, EXCEPT BY A WRITTEN AGREEMENT SIGNED
BY THE BORROWERS AND THE REQUIRED LENDERS AND (WITH RESPECT TO MATTERS AFFECTING
THE ADMINISTRATIVE AGENT) THE ADMINISTRATIVE AGENT AND (WITH RESPECT TO MATTERS
AFFECTING THE ISSUING LENDER) THE ISSUING LENDER.
     9.13 Release. EACH OF THE BORROWERS AND THE OTHER CREDIT PARTIES HEREBY
ACKNOWLEDGES THAT, AS OF THE DATE HEREOF, IT HAS NO DEFENSE, COUNTERCLAIM,
OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY KIND OR NATURE WHATSOEVER THAT
CAN BE ASSERTED (A) TO REDUCE OR ELIMINATE ALL OR ANY PART OF ITS APPLICABLE
LIABILITIES UNDER ANY LOAN DOCUMENT, ANY BANK PRODUCT AGREEMENT (INCLUDING ANY
HEDGING AGREEMENT) WITH ANY LENDER, THE ADMINISTRATIVE AGENT OR ANY OF THEIR
RESPECTIVE AFFILIATES OR UNDER THE WARRANTS OR ANY RELATED DOCUMENT AND/OR
(B) TO SEEK AFFIRMATIVE RELIEF OR DAMAGES OF ANY KIND OR NATURE FROM THE
ADMINISTRATIVE AGENT OR ANY OF THE LENDERS (OR ANY OF THEIR RESPECTIVE
AFFILIATES). EACH OF THE BORROWERS AND THE OTHER CREDIT PARTIES HEREBY
VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER DISCHARGES THE ADMINISTRATIVE
AGENT AND LENDERS, THEIR PREDECESSORS, AGENTS, AFFILIATES, EMPLOYEES, SUCCESSORS
AND ASSIGNS, FROM ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION,
DAMAGES, COSTS, EXPENSES, AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN,
ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR
CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE
THE DATE THIS AMENDMENT IS EXECUTED, WHICH SUCH BORROWER OR OTHER CREDIT PARTY
MAY NOW OR HEREAFTER HAVE AGAINST THE ADMINISTRATIVE AGENT, LENDERS, THEIR
PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS AND ASSIGNS, IF ANY, AND
IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION
OF LAW OR REGULATIONS, OR OTHERWISE, AND ARISING OUT OF OR OTHERWISE IN ANY WAY
RELATING IN ANY WAY TO THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT, HEDGING
AGREEMENT, BANK PRODUCT AGREEMENT, THE OBLIGATIONS, THE WARRANTS OR ANY RELATED
DOCUMENT, ANY OTHER TRANSACTION CONTEMPLATED BY ANY OF THE FOREGOING DOCUMENTS,
OR ANY ACTION OR OMISSION OF THE ADMINISTRATIVE AGENT OR ANY LENDER UNDER OR
OTHERWISE IN ANY WAY RELATING TO ANY OF THE FOREGOING DOCUMENTS. THE BORROWERS
AND OTHER CREDIT PARTIES EXPRESSLY WAIVE ANY PROVISION OF STATUTORY OR
DECISIONAL LAW TO THE EFFECT THAT A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS
WHICH THE RELEASING PARTY(IES) DOES NOT KNOW OR SUSPECT TO EXIST IN SUCH PARTY’S
FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH, IF KNOWN BY SUCH PARTY, MUST
OR MIGHT HAVE MATERIALLY AFFECTED SUCH PARTY’S SETTLEMENT WITH THE RELEASED
PARTIES. NOTHING CONTAINED IN THIS PARAGRAPH SHALL, OR SHALL BE


- 16 -



--------------------------------------------------------------------------------



 



INTERPRETED TO, IMPAIR ANY RIGHTS OF ANY BORROWER (OR OTHER CREDIT PARTY) WITH
RESPECT TO ANY DEPOSIT OR OTHER BANK ACCOUNTS OF SUCH BORROWER OR OTHER CREDIT
PARTY (OR ANY OF THEIR RESPECTIVE SUBSIDIARIES) WITH ANY LENDER OR THE
ADMINISTRATIVE AGENT.
     9.14 Warrant Value; OID. The Lenders and the Borrowers agree (i) that the
aggregate fair market value (as of the date hereof) of all of the 2011 Warrants
is equal to $554,836 (allocated as follows: $277,418 for the 2011 Warrant issued
to Bank of America, N.A., in its capacity as Lender, $110,967 for the 2011
Warrant issued to Webster Bank, National Association, as Lender, and $166,451
for the 2011 Warrant issued to RBS Citizens, N.A., as Lender), (ii) that as a
result of (x) the value allocated to the 2011 Warrants pursuant to clause
(i) above, as well as (y) the value allocated to the 2010 Warrants and certain
interest attributable to the Incremental Margin being payable on the Termination
Date, in each case (under this clause (y)) as described in Section 8.14 of
Amendment No. 8, the Permanent Loans Notes are deemed, for federal income tax
purposes, to be issued with original issue discount (“OID”), as defined in
Section 1273(a)(1) of the Code, (iii) that any calculation by any of the
Borrowers regarding the amount of OID for any accrual period on such Notes shall
be subject to review and approval of the Required Lenders, which approval shall
not be unreasonably withheld, delayed or conditioned, and (iv) to adhere to this
Amendment for federal income tax purposes and not to take any action or file any
tax return, report or declaration inconsistent herewith (including with respect
to the amount of OID on such Notes as determined in accordance with the
preceding clause (iii)). It is agreed that the provisions of Section 8.14 of
Amendment No. 8 remain in full force and effect. Nothing contained in this
paragraph or in such Section 8.14 shall, or shall be interpreted to, limit any
obligation of any Borrower under any such Note or under any other Loan Document
or of the Parent under the Warrants.
     9.15 Certain Acknowledgments and Representations. Each of the Lenders
hereby acknowledges for itself, severally only and not jointly, that (i) the
2011 Warrant issued to it and any shares of Common Stock issuable upon any of
its exercise are, as of the date hereof, not registered: (A) under the
Securities Act of 1933, as amended (the “Act”) on the ground that the issuance
of the 2011 Warrants is exempt from registration under Section 4(2) of the Act
as not involving any public offering or (B) under any applicable state
securities law because the issuance of the 2011 Warrants does not involve any
public offering and (ii) the Parent’s reliance on the Section 4(2) exemption of
the Act and under applicable state securities laws is predicated in part on the
representations severally made below by the Lenders to the Parent. Each Lender,
severally only and not jointly, represents and warrants as to itself that it is
(i) an “accredited investor” within the meaning of Rule 501(a) of Regulation D
under the Act, (ii) (A) familiar with the business and affairs of the Parent and
(B) knowledgeable and experienced in financial and business matters to the
extent that it is capable of evaluating the merits and risks of an investment in
a 2011 Warrant and the shares of Common Stock issuable upon their exercise, and
(iii) acquiring a 2011 Warrant and will acquire the shares of Common Stock
issuable upon its exercise for investment for its own account, with no present
intention of dividing its participation with others or reselling or otherwise
distributing the same. No breach of any such representation or warranty or other
provision of this paragraph shall impair any obligations of the Credit Parties
under the Loan Documents.
[Remainder of Page Intentionally Left Blank]


- 17 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has executed this Amendment
as of the date first written above.

              BALDWIN TECHNOLOGY COMPANY, INC.
 
       
 
  By:   /s/ Mark T. Becker 
 
       
 
      Name: Mark T. Becker
 
      Title:   President and CEO
 
            BALDWIN GERMANY HOLDING GMBH
 
       
 
  By:   /s/ Mark T. Becker 
 
       
 
      Name: Mark T. Becker
 
      Title:   Geschaftsfuhrer
 
            BALDWIN GERMANY GMBH
 
       
 
  By:   /s/ Mark T. Becker 
 
       
 
      Name: Mark T. Becker
 
      Title:   Geschaftsfuhrer
 
            BALDWIN OXY-DRY GMBH     (formerly known as OXY-DRY MASCHINEN GMBH)
 
       
 
  By:   /s/ Mark T. Becker 
 
       
 
      Name: Mark T. Becker
 
      Title:   Geschaftsfuhrer

[Signature Page to Waiver and Amendment No. 10 to Credit Agreement]

 



--------------------------------------------------------------------------------



 



              BALDWIN GRAPHIC SYSTEMS, INC.
 
       
 
  By:   /s/ Leon Richards
 
       
 
  Name:   Leon Richards
 
  Title:   Treasurer
 
            OXY-DRY FOOD BLENDS, INC.
 
       
 
  By:   /s/ Leon Richards
 
            Name: Leon Richards     Title:   Vice President and Treasurer
 
            OXY-DRY U.K., INC.
 
       
 
  By:   /s/ Leon Richards
 
            Name: Leon Richards     Title:   Vice President
 
            BALDWIN SOUTHEAST ASIA CORPORATION     (formerly known as Oxy-Dry
Asia Pacific, Inc.)
 
       
 
  By:   /s/ Leon Richards
 
            Name: Leon Richards     Title:   Vice President and Treasurer
 
            BALDWIN AMERICAS CORPORATION
 
       
 
  By:   /s/ Leon Richards
 
            Name: Leon Richards     Title:   Vice President and Treasurer
 
            BALDWIN ASIA PACIFIC CORPORATION
 
       
 
  By:   /s/ Leon Richards
 
            Name: Leon Richards     Title:   Vice President and Treasurer

[Signature Page to Waiver and Amendment No. 10 to Credit Agreement]

 



--------------------------------------------------------------------------------



 



              MTC TRADING COMPANY
 
       
 
  By:   /s/ Mark T. Becker
 
            Name: Mark T. Becker     Title:   President
 
            OXY-DRY CORPORATION
 
       
 
  By:   /s/ Mark T. Becker
 
            Name: Mark T. Becker     Title:   Vice President
 
            BALDWIN EUROPE CONSOLIDATED INC.
 
       
 
  By:   /s/ Mark T. Becker
 
            Name: Mark T. Becker     Title:   President

[Signature Page to Waiver and Amendment No. 10 to Credit Agreement]

 



--------------------------------------------------------------------------------



 



              BALDWIN EUROPE CONSOLIDATED B.V.
 
            By: Baldwin Graphic Equipment BV
 
       
 
  By:   /s/ Mark T. Becker
 
            Name(s): Mark T. Becker     Title: Managing Director
 
       
 
  By:   /s/ Jacobus Willems
 
            Name(s): Jacobus Willems     Title: Managing Director
 
            BALDWIN GRAPHIC EQUIPMENT B.V.
 
       
 
  By:   /s/ Mark T. Becker
 
            Name(s): Mark T. Becker     Title: Managing Director
 
       
 
  By:   /s/ Jacobus Willems
 
            Name(s): Jacobus Willems     Title: Managing Director
 
            HORIZON LAMPS, INC.
 
       
 
  By:   /s/ Leon Richards
 
            Name: Leon Richards     Title: Treasurer

[Signature Page to Waiver and Amendment No. 10 to Credit Agreement]

 



--------------------------------------------------------------------------------



 



              BANK OF AMERICA, N.A., as Administrative Agent
 
       
 
  By:   /s/ Kristine Thennes
 
            Name: Kristine Thennes     Title: Vice President
 
            BANK OF AMERICA, N.A., as Lender
 
       
 
  By:   /s/ Anthony D. Healey
 
            Name: Anthony D. Healey     Title: Senior Vice President

[Signature Page to Waiver and Amendment No. 10 to Credit Agreement]

 



--------------------------------------------------------------------------------



 



              WEBSTER BANK, NATIONAL ASSOCIATION,
as Lender
 
       
 
  By:   /s/ Stephen Corcoran
 
            Name: Stephen Corcoran     Title: Senior Vice President

[Signature Page to Waiver and Amendment No. 10 to Credit Agreement]

 



--------------------------------------------------------------------------------



 



              RBS CITIZENS, N.A., as Lender
 
       
 
  By:   /s/ Gregory R. D. Clark
 
            Name: Gregory R. D. Clark     Title: Senior Vice President

[Signature Page to Waiver and Amendment No. 10 to Credit Agreement]

 